TAFT, Circuit Judge.
We are much impressed, as the learned judge at the circuit was, with the development in the art of stiff-clay brickmaking, due to the inventive genius of Cyrus Chambers, Jr., the president and manager of the complainant, 'and the paientee of the patents sued on. But we are constrained to consider only the questions which have been brought before us on appeal. We cannot widen *648our investigation to determine whether the defendant, in his machine, has appropriated any of the many devices, elements, or combinations of which Chambers or his assignee, under the numerous patents, may have a monopoly. In the bill and at the hearing below complainant sought an injunction and damages in respect of the infringement, future and past, of the claims of some four or five of complainant’s patents. The judge at the circuit found many of these claims to be invalid, and sustained others. As to those which he found to be valid, he held that the defendant had not infringed a number of them. As to those invalid, or not infringed, he dismissed the bill, and no appeal has been taken from his decree. The sole questions presented to us, then, are as to the validity and infringement of the claims which the circuit court found to be valid and infringed.
The most important question presented in the case is that arising upon the alleged infringement of the seventh, ninth, tenth, eleventh, and twelfth claims of complainant’s patent No. 362,204. These claims, the circuit court held, were valid, and infringed by Pen-field’s machine. These are combination claims to cover the rotatable reel cut-off! device disclosed in that patent. This reel was simpler in construction than the endless belt and other means of cutting the end of the clay bar disclosed in Chambers’ earlier patents, but its practical use involved the solution of a problem of mechanics that was not free from difficulty. If the cutting wires were fixed to the periphery of the cut-off reel with a fixed axis, then the actual path in space described by each wire must be a cylindrical surface with the axis of the reel as its axis or center line. To make the resultant of the union of this circular movement of the wire and the continuous rectilineal movement of the clay bar, a vertical plane at right angles to the direction of the clay bar was a problem of relative motion which could only be solved by giving to the wires variable speed in relation to the speed of the clay bar. In previous patents Chambers had produced complete unison of motion between the clay bar and the cutting wires of the endless belt, which moved in a straight course at an acute angle to the clay bar, by gearing the propulsion belt and the cut-off wheels together with cogwheels. When he adopted his circular reel, however, while preserving a correspondence between the motion of the propulsion belt and the cut-off wheel, to secure proper brick lengths, he must make the motion of the latter vary in speed, in relation to the propulsion belt and clay bar. Instead of the cog gearing, he substituted a rotatable two-winged cam, which, while it was so geared as to revolve in complete unison with the motion of the propulsion belt and clay bar, variably interfered with and regulated the revolution of the cut-off wheel, and thus secured the necessary variable speed of the cutting wires on its periphery. The only serious question is whether Penfield’s machine infringes. We have not the slightest doubt that this improvement involved the exercise of the inventive faculty in a high degree, and that the claims which cover it are valid. We shall refer to the prior art in considering the issue of infringement. It is enough now to say that there is nothing in it which destroys the novelty of Chambers’ device for making a circular cut-off reel effect a square *649cut. Peniield solved the same problem that Chambers had solved, udt only by varying the relative speed of Ms cutting wires through the clay bar, as Chambers had done, but also by varying from the circular the actual path of each cutting wire through space. He unfixed the wires from the periphery, and imparted to each a capacity for radial movement in and out from the axis of the reel. The extent and variation of this radial movement he controlled by a cam or slot in the frame of the reel, in which the wires engaged as they progressed ihrough the clay bar. As the distance of each wire from the axis diminished or increased, its speed through the clay bar necessarily diminished or increased. The motion of the clay bar and that of the periphery of the cut-off -wheel in Penfield’s machine are as nearly in unison as cog gearing can make them. He secures the needed variability in relative motion of the wires and the clay bar by varying the relative motion of the periphery of the cut-off wheel and the cutting wires. Chambers, on the other hand, secures this by varying the relative motion of the clay bar and the cut-off wheel.
Claim Xo. 7 of the patent Xo. 362,204 reads as follows:
“In a, Brick machine of the class recited, the combination of the rotatable wheel journaled above the continuously moving bar of clay, the series of transverse cnt-off wires fixed to the periphery of said wheel, so as to successively cross the patli of the clay bar as the wheel rotates, together with mechanism, substantially as shown, whereby said wheel is caused to rotate in the same direction as that of the movement of clay bar, and in unison therewith, so as 10 sever the bar into brick lengths, substantially as and for the purpose set forth.”
Does Penfield’s macldne infringe tMs claim? Pcnfield certainly uses a rotatable wheel journaled above the continuously moving bar of clay. He has a series of transverse cut-off wires, but they are not “fixed to the periphery of said wheel.” He combines these elements so that the wires successively cross the path of the clay bar as the wheel rotates. He uses mechanism whereby said wheel is caused to rotate in the same direction as that of the movement of the clay bar, and in unison therewith, so as to sever the bar into brick lengths. Is this mechanism substantially the same mechanism as that shown in the Chambers patent? The mechanism and all its parts are substantially the same, save in the substitution, for the rotatable cam and the wires fixed in the periphery of the reel, of the radially moving cutting wires and the fixed cam in the frame of the reel. Are these equivalents? If they are to be so regarded, then the defendant’s machine infringes. The more meritorious the invention, the greater the step in the art, the less the suggestion of the improvement in the prior art, the more liberal are the courts in applying in favor of the patentee the doctrine of equivalents. The narrower the line between the faculty exercised in inventing a device and mechanical skill, the stricter are the courts in rejecting the claim of equivalents by the patentee in respect of alleged infringements. In order to determine the merit of this invention, and the advance in the art effected by it, we must examine the prior art, including the previous inventions of Chambers himself. As early as 1863 he had invented the general form of the present machine with its pug mill, the tempering knives, the former and the die, the delivery of the clay *650bar upon an endless belt, later called the “propulsion belt,” the cutoff at the end of the propulsion belt, and the second belt for removing the cut bricks, later called the “off-bearing” belt. In the patent No. 297,917, not yet expired, he had adopted an endless belt, to which he fixed his elastic bows holding the cutting wires. This endless belt was moved round pulleys journaled above the continuously moving bar of clay. The propulsion belt and the endless belt were geared together by cogwheels to run in unison, so that the clay should be severed into brick lengths. The endless belt and the propulsion belt received auxiliary power from the main shaft of the machine by means of a friction belt, and the power thus received was regulated by an idler roller held against the belt by a weighted lever. The invention of Chambers covered by the seventh claim of patent No. 362,204 was the substitution of a circular reel for the endless chain in the combination disclosed in his patent No. 297,917. This was not a fundamental step in the art. The endless-chain machine of Chambers was a successful machine, and, while the circular reel machine is a better one, it does not appear, from the record that it has worked a revolution in the trade. The use of a reel cut-off had been twice suggested in the prior art, and, while the devices do not appear, for other reasons, to have been successful, they showed a mode of regulating the motion of the circular reel which would effect a straight cut through the bar of clay. The devices are disclosed in two French patents; one issued to Buzelin in 1876, and the other to Combe d’Alma in 1872. In these patents the belt carrying the clay column is armed with a series of upright projections serving as cams that engage tappets projected from the periphery of the cut-off wheel, which is journaled over the moving bar of clay; and these cams or projections propel the cut-off wires through the moving clay bar at the necessary speed to make the square or angular cut. The pressure of the upright cam against the tappet of the revolving cutting wire keeps the tappet constantly in contact with the vertical face of the cam as the wires move downward through the clay bar. The cam is constantly at right angles to the direction of the clay column, and moving with it. The cutting wires thus are made to take the same direction. Before Chambers applied for his latest patent, though not before he had conceived his invention, and constructed machines in'accordance with it, one Frey built an operative and practical machine on the principle of the French machines.
' It was thus suggested in the art, when Chambers began his solution of the problem, that the way to produce the variation in motion between the cutting wires of the reel and the clay bar needed to secure a straight cut was by a cam to control the motion of the wires. The cam shown was a movable cam, moving with the clay bar, and operated directly on the cutting wire. Chambers conceived and invented a movable cam revolving in unison with the movement of the clay bar between the belt carrying the clay bar and the cutoff wheel. Penfield made his cam stationary, and introduced it where it could vary the relative motion of the reel and its cut-off wires. After careful study of the three devices, it seems to us that the inventor of Penfield’s device has taken a different way of solving the *651problem of variable relative motion from that shown in the French patents or in Chambers’. It is true that the Chambers invention showed that it could be accomplished by a movable cam. But this had certainly been suggested by the French patents before Chambers’. We cannot say that the problem would not itself suggest the use of a earn somewhere in the mechanism to insure variable motion, but the question was, where and how? In spite of the suggestion of an upright movable cam fixed to the propulsion belt in the French patents, it clearly involved invention on Chambers’ part to shape his movable cam revolving in unison with the progression of the clay bar, and to put it where he did put it. But we are unable to see that the inventor of Penfield’s device derived any more aid from Chambers’ movable cam than from the cam of the French patents, indeed, the similarity between the French solution of the problem and Penfield’s is much closer than that between Chambers’ and Penfield’s. The unfixing of the cutting wares and giving them radial motion were entirely new', and no suggestion of it can be found in either of the prior patents. It is said by counsel for complainant to be a general principle in mechanics “that the motion, or resultant of motion, imparted to a working tool or device by means of a rotating or moving cam can be secured by a fixed cam upon which or against which the device or tool or its connections to be moved work or run; the two cams being substantially of the same form as to working surface, the one, as stated, being movable, and the other fixed”; and that the inventor of Penfield’s machine merely applied this principle to create the difference between that machine and Chambers’, and so the two must be equivalent in the sense of the patent law. It is true that, where a mechanical result is obtained by the movement of one clement upon another element of a combination, it does not usually involve invention merely to reverse the operation, and secure the same result by making the first element stationary and the second movable. And so, where resultant motion is secured by a stationary cam guiding a tool, it may often be an obvious change to reverse the parts by making the cam movable and the tool stationary. But the question whether it is obvious is to be determined by examination of the particular machine in w'hieh the change is made. Here the difficulty of inserting a cam anywhere in the machine to secure correct motion was such that we think the principle relied on could have but little application in any case, and it certainly does not apply to the change which the inventor of Penfield’s machine made. He does not confine himself in the change' to a cam to produce variable speed in the revolving wires, but he varied the actual path of the wires themselves from thdt of a circle, íáo far as reel cut-oil mechanism is concerned, Chambers and the inventor of Penfield’s cut-off pursued different paths from the prior art to reach the same result. The advantage in using cut-off reels was suggested in the prior art. We cannot hold that Penfield’s device for regulating Ms cut-off reel is tributary to Chambers’. We do not decide, because it is not before ns for decision, whether Pen-field’s machine, as organized, does not include ail the elements of combinations claimed in earlier patents to Chambers. The only *652question here is whether, with the prior art, including all that had been disclosed before the issue of patent Rib. 362,204, as well that which Chambers himself had shown in previous patents as that shown by other inventors, the combination of a reel cut-off with Pen-field’s mechanism to make a straight cut of the clay in brick length was substantially the same as Chambers’. If the idea of the use of a reel for such a purpose was entirely new, and if the cam principle of variable motion by which it was made to discharge its function had never been suggested before in such a case, it might very well be that the use of a reel by a subsequent inventor for the same purpose, with a cam introduced into another part of the machine, even if it required the inventive faculty to make the change, would nevertheless be an invention tributary to the first, and therefore an infringement. As already pointed out, however, such is not the case here. The conclusion that Penfield’s machine does not infringe the seventh claim of patent No. 362,204 carries with it as a necessary corollary that the other claims of the same patent, the ninth, tenth, eleventh, and twelfth, are not infringed, because the charge of infringement as to each can rest only on the predicate that the radially moving cutting wires and fixed cam of the Penfield machine are the equivalent of the cutting wires fixed in the periphery of the reel and the two-winged rotatable cam of the patent.
The next question presented by the assignments of error is whether Penfield’s machine infringes claim 24 of Chambers’ patent No. 297,-671. That cláim is as follows:
“In combination with the propulsion belt and tbe off-bearing belt running over pulleys respectively in suitable frames, the independent transfer roller, I, located with relation to said belts, substantially as and for the purpose described.”
The specifications and drawings show this roller to be located between the propulsion belt and the off-bearing belt. It is an idle roller, and receives power and motion from nothing except the moving brick as it is being severed, or immediately thereafter. Its operation is described by the patentee as follows:
“As the bar of clay, 0, perforce advances, its free end, nearly severed, is received by and' upon an independent transverse roller, I, which performs an important function, soon to appear. It will be seen, by looking at Figs. 1 and 2, that this roller is journaled at the end of the propulsion belt frame, F, Fig. 1; that it is placed nearer to the pulley, P2, at the end of the off-bearing belt frame, F2, than to pulley, P', and that it is elevated a little above the line of the off-bearing belt; that is to say, in the same horizontal plane with the propulsion belt. ' Until the end of the clay bar is entirely cut off to form a brick, it advances on to roller, I, its free end extending over and above the off-bearing belt; but, by reason of the stated' relative position of that roller at the moment or shortly after the severance of the bar is completed, the center of gravity of the brick, Br, passes beyond the supporting line of the roller, and the brick tilts over upon the rapidly moving off-bearing belt, the said roller then freely adapting itself to the increased speed acquired by the brick. In order to prevent the wire, which has just done its working, and is moving on its way to repeat it in its turn, from striking the under side of the brick as the belt carries it (the wire) on and upward over the pulley Ps, I make the latter of relatively large diameter, so that the brick will have ample time to get out of the way before the wire can interfere with it. As the belt quickly turns the wire over the pulley Ps, it will readily be understood that-the wire cannot be struck by the end of the clay bar behind.”
*653In Penfield’s machine a roller is placed between the propulsion belt and oil-bearing belt, so that its upper surface is on a level with Ihe former, and a little higher than the latter. The roller is placed relatively a little nearer to the propulsion belt than in Chambers’ machine, so that the cutting wire of the reel, in its movement after the severance of the brick, would strike against the roller, and be obstructed by it. To obviate this difficulty, a groove is cut in the face of the roller from end to end. The revolving wire (inters this groove, and leaves it without contact with the roller. In order that the wire shall always register with Ihis groove, the roller is geared by cog gearing to the shaft of the propulsion belt, and moves in unison therewith. The roller in the Pemield machine receives the severed brick, carries it on towards the oil-bearing belt, onto which it tilts, and is drawn out of the way of the severing wire by that more rapidly moving belt. The wire does not enier the groove until after the brick has passed onto the off-bearing belt. The only real difference between the two rollers is that ihe Peniield roller is not so efficient as the Chambers roller for the purpose for which they are both designed, to wit, that of assisting the brick onto the off-bearing belt out of the way of the severing wire in its upward return. The Chambers roller, because it is an idle roller, after the brick tilts onto the off-bearing belt, takes the higher speed of that belt, and the brick moves more quickly, and without friction on the roller. The Peniield roller tilts the brick out of the way of the wire like the Chambers roller, but, because of its being driven positively by the propulsion belt, cannot take the higher speed of the off-bearing belt, and the latter, after it receives the brick, must, as it draws the brick more rapidly, cause some friction between the brick and the roller. Just why the designer of the Peniield machine found it necessary to put the roller so near to the propulsion belt as to make necessary the recess in Ihe surface of (lie roller and the gearing of the roller with the propulsion belt does not clearly appear; but, whatever Hie cause, it Is certain that this change does not prevent the Peniield roller, in combination with the two belts, from being an infringement of the Chambers roller in the same combination. An infringer cannot evade liability for his infringement by deliberately diminishing its utility without changing materially its form, its chief function, or its manner of operation. Sewing-Mach. Co. v. Frame, 24 Fed. 596.
It is, however, contended that it did not involve invention on Chambers’ part to combine the roller with the two belts for his purpose. Counsel say that “the use of an idle roller to assist in transferring articles from one thing to another'is as old as the art of endless carriers,” and they cite a patent to Wise for an ice elevator consisting of two endless belts positively driven over rollers with the space or gap between them occupied by two rollers which are also positively driven. They also cite an English patent for a brick machine, issued to Porter in 1855, in which, after the brick is cut, it is pushed onto a more rapidly running roller, and thus out of the way of the next brick. While the inventive faculty required to devise the combination of the roller with the propulsion belt and the off-hearing belt in Chambers’ machine may not have been of as high order as *654that shown in other of his devices in this and other patents, we are nevertheless of opinion that it was invention. The necessity for preventing the wire from overtaking and injuring- the rear end of a brick in the upward and return swing of the wire called for some remedy. An idle roller placed anywhere between the belts would not have done it. The, roller must be so placed with reference to the two belts that the brick, after moving onto the roller, would tilt forward, lifting its rear end out of the way of the oncoming wire. This was accomplished by placing the off-bearing belt below the level ■of the propulsion belt and fixing the roller on a level with the propulsion belt. Neither the problem nor the solution of it is suggested in the Wise or the Porter patent. We conclude that the twenty-fourth claim of patent No. 297,671 is valid, and is infringed.
The next issue arises upon claim No. 6 of Chambers’ patent No. 207,343, and claim No. 2 of patent No. 297,675. The first claim reads as follows:
“The expressing screw, S, having its mouth set a little back from, and opposite to, the first tempering knife, in the manner and for the purpose specified.”
Patent 207,343 was for one of the improved brick machines of Chambers. The improvements over earlier forms were many in the pugging shaft, the screw, the cut-off, and in other parts. The chief improvement, as Chambers testifies, was in the arrangement of the tempering knives upon the pugging shaft, whereby the tempering of the clay, and its delivery through the screw and die in a column, was made more efficient, and at very much less • expenditure of power. He says in his specifications:
“The pugging shaft, P, is provided with a series of tempering knives, IC K, arranged spirally around it on a curve running in the opposite direction to that of the spiral of the screw, S, which is attached to the forward end of the shaft, and presses the tempered clay out through the die, as hereinafter explained. This arrangement of the knives obviates the tendency they would have if placed on the same spiral as the screw to drive the clay into the screw case, and compress it there, and produce clogging, and an unnecessary density. Less power is consequently required to drive the tempering knives, the function of each knife being merely to plow the clay over into the space left vacant by its predecessor, thus giving each knife a very narrow strip of clay to operate upon, and relieving it from sustaining the backward thrust of the entire mass of clay moving in front of it. * * ■* It is important that the mouth of the screw should be arranged relatively to the tempering knives, that the clay should be allowed to pass freely without clogging between the knives and the base of the screw. The spiral of the screw being opposite in direction to that of the line of knives, the two form at their point of junction the ends of a right and left handed thread, which would bring the second tempering knife from the screw end of the shaft so close to the thread of the screw as to cause the clay to lodge between them. By placing the mouth of the screw opposite to, and a little back of, the first knife, said 'knife will feed the clay over into the cavity and between the thread of the expressing screw, and the second one into the path of the first, and the third knife be sufficiently far from the screw to allow the clay to pass freely between them.”
The second’ claim of patent No. 297,675 is as follows:
“In combination with the screw and the knives arranged on the shaft In the manner shown, the first two knives, located With relation to each other and the screw as and for the purpose specified.”
*655The patent was for an improvement on the arrangement of knives shown in patent No. 207,343, in which their arrangement in a spiral reverse to that of the screw was generally maintained, but more space was secured between knives located in the same longitudinal line on the shaft. The patentee says:
“Referring now to Figure 1, it will l)e seen tnat the knife marked T — that is, the first knife of the spiral — is placed on a continuation of the spiral flange of the screw, some distance heyond the latter; also, that the knife 2 is located to the left, and In advance, of the end of the screw flange, about half way between the latter and knife 1, and that a considerable lateral space is left between said knife 2 and the screw. By this relative arrangement of these two knives and the rear end of the screw, sufficient space is left between the first knife and the opposite side or flange of the screw for the clay advanced by said knives to enter between it and the screw, and ample space is left between the second knife and the mouth of the screw for the body or furrow of clay advanced by both ihe first and second knives to easily enter the mouth of the screw without undue packing or jamming of the clay.”
In speaking of the sixth claim of patent No. 207,343, Judge Seven'ns, at tlie circuit, said:
“This claim consists of an expressing screw having its mouth set back from, and opposite to, the first tempering knife. This arrangement seems to have been the residí of ‘cutting and trying.’ and it appears to me to be a close question whether it can be regarded as in the nature of invention or of mechanical skill applied to conditions which indicate the need. But upon giving effect to the presumption arising from the issue of the patent, X conclude the claim should he held valid.”
The most important feature in the arrangement of knives in patent No. 207,343 was making the spiral in which they were set reverse to that of the expressing screw. It was this which so greatly reduced (he expenditure of power needed to force the clay through the tempering chamber into the screw. Had this been a novel conception, we should have regarded it as certainly involving the inventive faculty; but the court below found that the claims covering this improvement were invalid, because such an arrangement had been shown before in the art. This finding has not been appealed from, and in the present hearing we must accept it as a basis for action upon the other claims. The question, therefore, is whether, in adjusting the two spirals at their junction, it involved anything but mechanical skill to place the mouth of the screw in relation to the first and second tempering knives so that the clay would not clog between the (bread or blade of the screw and the second knife. It was a mere matter of distance between the screw blade and the second knife, and the change of position of the expressing screw by turning it on its axis would seem to have been an obvious means of varying this distance. It seems to us that it was a mere matter of simple experiment by one familiar with the operation of the machine, and did not rise to the dignity of invention. The slightly different adjustment of the first and second knives with respect to the mouth of the screw in patent No. 297,075 is, in our opinion, equally lacking in patentable invention. We must therefore find the two claims to be invalid.
The remaining issue on this appeal is that made upon claim No. 1 of patent No. 275,467 to Chambers. The claim is:
“The former die, >1, having its top and bottom convex, and its sides straight or concave.”
*656The former die, it will be understood, is the chamber into which the clay is forced by the expressing screw, and from which it emerges in the form of a column of stiff clay onto the propulsion belt, to be cut into brick lengths. The patentee says in the specifications of the former die that:
“The improvement consists in making the top and bottom of the former die convex,, and its sides straight or more or less concave, * * instead of. as heretofore, making the sides of the same convex. The new form, I find by experience, is a great improvement upon the old- ones, as the body of clay, which is retarded in the middle by the convexity of the former die at the top and bottom, is better spread out laterally, and the clay more forcibly packed in the corners, than was the case when the sides of the former die were convex.”
It is not denied that the defendant uses just such a former die as that described and claimed in this patent, but it is contended that such a former die is shown in the prior art, and that it lacks novelty. Here is, as the learned judge at the circuit said, “another instance where a question of doubt is. presented,- — whether that which was discovered is to be regarded as in the nature of invention, or, on the other hand, of supplying by mere mechanical skill the remedy which the result of the operation of the machine suggested,” In 1863 Chambers took out a patent for a former die having both the top and bottom and the sides convex. In explaining the defect he was attempting- to remedy, he said:
“It will be obvious upon reflection that the ordinary operation of a plunger or other propelling device in a, machine with the ordinary form of die is to produce the greatest amount of velocity in the center of the mass, giving the outer edges and surfaces less, and hence rendering them more liable to be made ragged and broken by partial adhesion to the die while passing through it. The velocity being less, the density is also less of these outer portions; in other words, the quantity of matter in a given space is greater at the center than at the surface of the exuded bar of clay. The remedy for this is to be sought in a reversal of the ordinary disposition of the material, forcing the greatest amount of clay into the corners of the brick or tile, and compressing it there so that, the last action of the die upon it will be to give it smoothness," instead of tearing it, and rendering it rough and ragged. The peculiar form of my dies completely effects this object.”
He then describes the die:
“The cross section of this die is at its inner end circular and at its outer end rectangular, as seen in Figure 4. A cross section on a line (midway between) is shown in Figure 2.



“In this figure we see the angles or corners rounded out or grooved, and these grooves gradually tapering till they disappear altogether at the angles, a, a, of the rectangular opening of the die. These grooves constitute the main peculiarity of the invention, their object and effect being to crowd a *657greater quantity of clay into the angles of the bar of clay as it passes through the die, so as to give them greater solidity and firmness, in accordance with the views hereinbefore stated.”
The only change which the patentee made in the die of patent No. 275,467 was to remove the convexity of the sides, and substitute either straight or concave sides. This was merely a modification of the earlier former in degree, and not in principle. In the earlier Kells patent a former die is shown with its sides convexed and its 1op and bottom straight. It is true that the convexity is carried into the die itself so as to make the bricks of concave sides. But the convexity of the sides is said by the patentee to be adopted for the purpose of securing sharp corners, a purpose quite similar to that of Chambers in the device under consideration. On the whole, we are constrained to deny validity to this claim.
The decree of the circuit court is affirmed as to claim No. 24 of patent No. 297,671, and is reversed as to claims No. 7, 9, 10, 11, and 12 of patent No. 362,204 on the ground of noninfringement; and as to claim No. 2 of patent No. 297,675, claim No. 6 of patent No. 207,343 and claim No. 1 of patent No. 275,467 on the ground that the claims are invalid for want: of patentable invention; and the case is remanded to the circuit court, with directions to dismiss the bill as to all the claims here involved except No. 24 of patent No. 297,671. The costs of the appeal will be taxed one-fourth to the appellant and three-fourths to the appellee.